2600 One Commerce Square Philadelphia, PA19103-7098 T:(215) 564-8099 F:(215) 564-8120 January 29, 2014 Via EDGAR Transmission Christina DiAngelo Fettig U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Delaware Investments Funds Dear Ms. Fettig: On behalf of the various Delaware Investments’ registrants listed on Exhibit A (each a “Registrant” and collectively, the “Registrants), the following are the Registrants’ responses to the comments of the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “SEC”), which were discussed during a telephone call on November 14, 2013, with respect to the Registrants’ financial statements filed between November 2012 and October 2013 (each an “Annual Report” and collectively, the “Annual Reports”).Each Staff comment is summarized below in bold, followed by the Registrant’s response to the comment. A.Series and Class Information 1.Comment:Update the series and class information in Edgar to include the ticker symbols for the following share classes of the following funds: Registrant Fund Classes Delaware Group Adviser Funds Delaware International Bond Fund All classes Delaware Group Equity Funds IV Delaware Healthcare Fund C and R Delaware Group Foundation Funds Delaware Foundation Equity Fund All classes Delaware Group Global & International Funds Delaware Focus Global Growth Fund C and R Delaware Group Global & International Funds Delaware Macquarie Global Infrastructure Fund All classes Delaware Group Income Funds Delaware Core Bond Fund All classes Delaware Group Income Funds Delaware Diversified Floating Rate Fund All classes Response:The requested actions will be taken. 2.Comment:In Edgar, correct the ticker symbols for Class R and Institutional Class shares of the Delaware Global Real Estate Opportunities Fund, a series of Delaware Group Adviser Funds.The ticker Christine DiAngelo Fettig January 29, 2014 Page2of 11 for Class R (DLPRX) is listed as the ticker for Institutional shares and the ticker for Institutional shares (DGROX) is listed as the ticker for Class R shares. Response:The requested actions will be taken. 3.Comment:In Edgar, update to “Inactive” status: (1) the Delaware Large Cap Value Fund, which was series of Delaware Group Equity Funds II, as it was acquired by the Delaware Value Fund in May of 2012; and (2) the Delaware Global Real Estate Securities Fund, which was a series of Delaware Group Equity Funds IV, as it was acquired by Delaware Global Real Estate Opportunities Fund in September 2012. Response:The requested actions will be taken. 4.Comment:In Edgar, update to “Inactive” status Class B shares of the Delaware Small Cap Core Fund, which is a series of Delaware Group Equity Funds V. Response:The requested action will be taken. B.Filing History 5.Comment:Explain why the following amended filings were made.In the future, include a cover sheet or explanatory paragraph detailing the reason for making an amended filing.In addition, we note that (1) several amended filings were actually made before the original filing was made (see filings marked with a single asterisk); and (2) several amended filings appear to have no original filing (see filings marked with double asterisks). Registrant Form Original Filing Date Amended Filing Date Delaware Group Adviser Funds N-CSR 1/7/2013 1/7/2013 Delaware Group Adviser Funds 24F-2NT 5/27/2011 7/8/2011 Delaware Group Equity Funds I N-CSR 1/7/2013 1/7/2013 Delaware Group Equity Funds I NSAR-A 6/29/2012 7/5/2012 Delaware Group Equity Funds II 24F-2NT 5/10/2011 7/1/2011 Delaware Group Equity Funds V NSAR-B/A 1/28/2013* 1/25/2013 Delaware Group Equity Funds V NSAR-A 7/30/2012* 7/27/2012 Delaware Group Equity Funds V N-SAR-B/A ** 1/27/2012 Delaware Group Equity Funds V NSAR-A/A ** 7/29/2011 Delaware Group Equity Funds V NSAR-A/A ** 8/10/2011 Delaware Group Equity Funds V 24F-2NT 5/10/2011 7/1/2011 Delaware Group Equity Funds V NSAR-B/A ** 1/28/2011 Delaware Group Equity Funds V NSAR-A/A 7/28/2010 7/30/2010 Delaware Group Global & International Funds NSAR-A/A 7/29/2011 8/3/2011 Delaware Group Income Funds NSAR-B/A 9/26/2012 10/3/2012 Delaware Group Government Fund NSAR-B/A 9/26/2012 10/3/2012 Delaware Enhanced Global Dividend & Income NSAR-B/A 1/28/2013* 1/25/2013 Delaware Enhanced Global Dividend & Income NSAR-B/A ** 1/27/2012 Delaware Enhanced Global Dividend & Income NSAR-B/A ** 1/28/2011 Delaware Enhanced Global Dividend & Income NSAR-A/A 7/28/2010 7/30/2010 Delaware Investments Dividend & Income Fund NSAR-A/A ** 1/28/2011 Delaware Investments Dividend & Income Fund NSAR-A/A 7/28/2010 7/30/2010 Christine DiAngelo Fettig January 29, 2014 Page 3 of 11 Voyageur Intermediate Tax Free Funds 24F-2NT/A 6/24/2011 7/8/2011 Delaware Group Limited-Term Govt. Funds N-CSR/A 3/2/2012 8/20/2012 Voyageur Mutual Funds II 24F-2NT/A 7/1/2011 7/6/2011 Response:Generally, amendments are filed to add supplemental data elements or exhibits that are not available by the filing deadline.For future amendments, the Registrant undertakes to include correspondence explaining the reason for amendments.The reasons for the amended filings referenced by the Staff are addressed below. N-SARs N-SARs are prepared using a third-party software package.The process begins by copying the prior N-SAR filing for a Registrant and then updating it.In the cases where it appears that an amended filing was made without an original filing or where an amended filing was made prior to the original filing, the draft of the new N-SAR was copied from a prior N-SAR in which the amendment flag was designated and, through clerical error, had not been revised to delete the amendment reference.Compliance controls have been put in place to prevent this issue from recurring.So, in the instance where an “amended” filing preceded the “original” filing, the amended filing improperly indicated that it was an amendment because it had been copied from the last N-SAR filing, which was an amended filing, and the subsequent filing was made to correct the erroneous “amendment” designation.The information contained in these N-SARs was otherwise correct.For N-SARs where amendments were filed shortly after the original filing, these amendments were made to correct or add required exhibits. 24f-2 Notices The amendments were made because the “late” box had not been checked on the original.As noted in the response to Comment 6, there were administrative factors causing the 24f-2 notices to be filed late, which factors have been remediated. N-CSRs The amendments to the N-CSR filings for Delaware Group Adviser Funds and Delaware Group Equity Funds I were filed because the initial filings were mistakenly dated 2012 rather than 2013.When the error was identified later that same day, the amended N-CSRs were filed.Otherwise, the filings were timely. 6.Comment:Explain why the following 24f-2 Notices were filed late.What procedures have been implemented to ensure that future filings will be made in a timely manner? Registrant Fiscal Year End Due Date Filing Date Delaware Group Adviser Funds 10/31/2009 1/29/2010 6/17/2011 Delaware Group Adviser Funds 10/31/2010 1/29/2011 6/17/2011 Delaware Group Equity Funds I 10/31/2010 1/29/2011 7/1/2011 Delaware Group Equity Funds II 11/30/2010 2/28/2011 5/10/2011 Delaware Group Foundation Funds 9/30/2010 12/29/2010 6/27/2011 Delaware Group Foundation Funds 9/30/2009 12/29/2009 12/30/2009 Delaware Group Global International Funds 11/30/2010 2/28/2011 6/27/2011 Delaware Group Income Funds 7/31/2010 10/29/2010 6/23/2011 Delaware Group Income Funds 7/31/2009 10/29/2009 10/30/2009 Voyageur Mutual Funds 8/31/2010 11/29/2010 6/24/2011 Voyageur Tax-Free Funds 8/31/2010 11/29/2010 7/1/2011 Voyageur Mutual Funds II 8/31/2010 11/29/2010 7/1/2011 Delaware Group Equity Funds V 11/30/2010 2/28/2011 5/10/2011 Christine DiAngelo Fettig January 29, 2014 Page 4 of 11 Delaware Group Government Fund 7/31/2010 10/29/2010 6/23/2011 Delaware Group Government Fund 7/31/2009 10/29/2009 10/30/2009 Delaware Group Equity Funds IV 9/30/2010 12/29/2010 7/1/2011 Delaware Group Tax Free Fund 8/31/2010 11/29/2010 6/27/2011 Delaware Group Limited Term Government Funds 12/31/2010 3/31/2011 6/27/2011 Delaware Group Limited Term Government Funds 12/31/2009 3/31/2010 6/24/2011 Voyageur Intermediate Tax Free Funds 8/31/2010 11/29/2010 6/24/2011 Voyageur Insured Funds 8/31/2010 11/29/2010 7/1/2011 Response:The aforementioned Form 24f-2 Notices were filed late due to administrative failings on the part of the employees responsible for their completion and submission.In addition to replacing the staff responsible for the filings, the Registrants have revised their procedures for the preparation and filing of Form 24f-2 Notices to implement additional controls and ensure that future filings are made in a timely manner.Examples of these controls include, but are not limited to, dual review of all filings, standard calendaring, milestone checkpoints, and monthly monitoring. C.Form NSAR-B Filings 7.Comment:The accountant’s reports on internal control attached to the following Form NSAR-B filings do not contain the city and state of the accounting firm issuing the reports.Explain why and in future filings ensure that this information appears on the attachment: Delaware Group Tax Free Fund- Form NSAR-B filed 10/25/2012 Voyageur Mutual Funds- Form NSAR-B filed 10/25/2012 Voyageur Insured Funds- Form NSAR-B filed 10/25/2012 Voyageur Intermediate Tax-Free Funds- Form NSAR-B filed 10/25/2012 Voyageur Mutual Funds II- Form N-SARB filed 10/25/2012 Voyageur Tax-Free Funds- Form NSAR-B filed 10/25/2012 Response:This was an inadvertent omission.The information will be included in future filings. D.Form N-CSR Disclosure Requirements 8.Comment:For the closed-end Registrants listed below, the disclosure requirements of Form N-CSR Item 8(a) were not included in Item 8 of Form N-CSR: Delaware Enhanced Global Dividend and Income Fund Delaware Colorado Municipal Income Fund, Inc. Delaware Dividend and Income Fund, Inc. Delaware Investments Minnesota Municipal Income Fund II, Inc. Delaware Investments National Municipal Income Fund If the disclosures in the “Fund Management” section of each annual report were meant to comply with the disclosure requirements of Item 8(a) of Form N-CSR, include a reference to the disclosure in Item 8. Response :The portfolio manager disclosure in the “Other Fund Information – Fund Management” section of each annual report is intended to address the disclosure requirements of Item 8(a) of Form N-CSR.In future reports, a cross-reference to the Fund Management section of each report will be included in response to Item 8(a). Christine DiAngelo Fettig January 29, 2014 Page 5of11 9.Comment:Instruction 1 to paragraph (a)(2) of Item 8 of Form N-CSR requires that the information required by Item 8(a)(2) should be provided as of the end of the registrant’s most recently completed fiscal year.Explain why the personal information disclosed in Item 8 of Form N-CSR for Delaware Colorado Municipal Income Fund, Inc. is current as of June 30, 2012 when the report is for the fiscal period dated March 31, 2013.This comment applies to all closed-end funds. Response:The information concerning the number and types of accounts managed by each Delaware Investments portfolio manager is gathered once a year as of June 30.The reasons for collecting this information at one point in the year, rather than on an ongoing basis, are that the number of portfolio managers employed by Delaware Investments, the volume of information that must be collected about all portfolio managers, and the number of different fiscal year ends of the twenty-six registrants advised by Delaware Investments make it administratively burdensome to collect this information for each Registrant’s fiscal year end. E.Form 24F-2 Filings 10.Comment:The dollar amount of purchases and sales disclosed on the Form 24f-2 filings of Voyageur Mutual Funds II are the same for the fiscal years ended August 31, 2011, 2010 and 2009. Verify the accuracy of these filings and file amended filings as appropriate. Response:Although the Registrant’s purchase and sales information was incorrect for its 2010 and 2011 filings, the Registrant had redemption credits available from the period of inaccurate filings to the present, indicating that no registration fee would be due under calculations using the correct purchase and sales data for each year.The Registrant undertakes to make the necessary amended filings. F.Financial Statements filed on Form N-CSR 11.Comment:Explain why it states immediately prior to Note 1 to the financial statements for the Delaware International Bond Fund that the Fund is diversified while the prospectus states that the Fund is non-diversified. Response:The Delaware International Bond Fund is a “non-diversified” fund as defined under the Investment Company Act of 1940 (the “1940 Act”).Accordingly, in future shareholder reports, the Fund will ensure that its notes to the financial statements properly reflect its status as a non-diversified company. 12.Comment:A note to the performance review for the Delaware Enhanced Global Dividend and Income Fund indicates that the Lipper indices do not reflect any management fees, transaction costs or expenses.This is not accurate because Lipper indices are comprised of funds that pay expenses and should be revised. Response:In future reports, the disclosure will be revised to reflect the fact that Lipper peer group indices are comprised of funds that pay expenses. 13.Comment:The Delaware Cash Reserve Fund’s annual report includes a footnote on page 2 that describes both gross and net expense ratios for each of its share classes.The net expenses are not disclosed in the prospectus.The lead in paragraph discloses that the chart includes information from the most recent prospectus. Explain this discrepancy. Christine DiAngelo Fettig January 29, 2014 Page 6 of 11 Response:The Registrant believes the disclosure in the Fund’s annual report is consistent with the prospectus disclosure.Both the annual report and the prospectus disclose the voluntary waiver to which the Fund’s investment manager has agreed.While the net numbers after waivers are not included in the prospectus fee table because the waivers are voluntary, the paragraph immediately preceding the fee table does describe the amount and duration of the voluntary waivers.For clarity, the Registrant will add a sentence to the footnote in the annual report noting that because the waiver is voluntary, it may be terminated at any time. 14.Comment:The following funds had substantial investments in Puerto Rico securities as a percentage of net assets (i.e., greater than 10% of net or total assets) as of the end of the applicable reporting period.Each Fund’s prospectus should specifically disclose the risk of investments in Puerto Rico. Fund FYE Percentage invested% in Puerto Rico Delaware Tax-Free Arizona Fund 8/31/12 15% Delaware Tax-Free Colorado Fund 8/31/12 20% Delaware Tax-Free Idaho Fund 8/31/12 26% Delaware Investments Colorado Municipal Income Fund, Inc. 3/31/13 12% of total assets Response:With respect to the open-end funds listed above, each Fund’s applicable Registrant will revise its prospectus risk disclosure to specifically address risks posed by investments in Puerto Rico.With respect to Delaware Investments Colorado Municipal Income Fund, Inc., which is a closed-end fund, information about risks posed by investments in Puerto Rico will be included in its next shareholder report. 15.Comment:Delaware Investments’ closed-end funds should disclose the nature of the distributions paid to preferred shareholders.See Item 4 of Form N-2.Currently, there is one line item entitled “Dividends and distributions to preferred shareholders” in such Funds annual reports. Response:The requested change to the financial highlights will be made in future reports. 16.Comment:With respect to the Delaware Diversified Floating Rate Fund, Delaware Inflation Protected Bond Fund, Delaware Limited Term Diversified Income Fund, Delaware International Bond Fund, Delaware Investments Enhanced Global Dividend and Income Fund and Delaware Investments Delaware Dividend and Income Fund, Inc., these Funds paid distributions that were classified as a return of capital.Were these Funds in compliance with Section 19(a) of the 1940 Act?How are shareholders notified of the nature of these distributions?Does the applicable Fund’s webpage disclose that the distributions were a return of capital?Additionally, although the Delaware International Bond Fund paid distributions from a return of capital, no disclosure of this return of capital distribution in the Financial Highlights table. Response:The Funds were in compliance with Section 19(a) in connection with their return of capital distributions.Shareholders received 19(a) notices when they received distributions that for book purposes came from other than net investment income.In each case, the 19(a) notice stated that the amounts and sources of information set forth on the notice were estimates and were not being provided for tax reporting purposes.The notices stated that definitive information on the character of all Fund distributions for federal tax purposes would be provided on Form 1099-DIV.The Funds rely on the delivery of the 19(a) notices to meet the requirements of Section 19(a).The Funds’ website does not Christine DiAngelo Fettig January 29, 2014 Page7 of 11 disclose whether distributions are estimated to be return of capital.Future returns of capital will be reflected in the financial highlights. 17.Comment:Investment Company Industry Developments Audit Risk Alert 2012/2013, Section .75 states that:[i]n recent financial statement reviews, the SEC staff made comments about the inclusion of numerous expense ratios in the body of the financial highlights. When too many different expense ratios are presented in the financial highlights, the disclosure may become cluttered and difficult for shareholders to understand. The SEC staff commented that they would prefer seeing the ratio of all expenses, as included in the Statement of Operations, to average (common share) net assets (gross expense ratio) and net expenses to average (common share) net assets as the primary ratios presented within the financial highlights. If appropriate, other ratios may be included in a footnote to the financial highlights in order for them to have less prominence in the table.”Accordingly, reduce the number of ratios in the financial highlights table.For example, for those Funds that separately disclose interest and fees on short-term floating rate notes issued (such as Delaware Tax-Free Minnesota Fund) and for those Delaware Investments’ closed-end funds that present ratios of expenses to adjusted average net assets, include such information in a footnote to the financial highlights. Response:The requested change will be made in future reports. 18.Comment:In the “Line of Credit” note in the financial statements, disclose the rate of the annual commitment fee for the line of credit.See Regulation S-X, Article 6-04.13(b), which references Article 5-02. Response:The requested change will be made in future reports. 19.Comment:The stated investment objective of the Delaware Tax-Free Minnesota Intermediate Fund is to seek to provide investors with preservation of capital, and, secondarily, current income exempt from federal income tax and the Minnesota state personal income tax, by maintaining a dollar-weighted average effective portfolio maturity of 10 years or less.Explain why Item 63 of Form N-SAR for the August 31, 2012 reporting period discloses a dollar weighted average portfolio maturity of 10.9 years.At August 31, 2013, the amount was 10.3 years. Response:The Fund’s prospectus refers to an effective maturity whereas the value provided in the two N-SAR reports is a time-to-maturity calculation.The primary difference is that the effective maturity gives consideration to calls and likely pre-payments while the time-to-maturity does not.For example, as of August 31, 2013, the Fund’s effective maturity was 5.94 years and its time-to-maturity was 10.33 years.Consequently, the Fund’s effective maturity was consistent with its stated investment objective.For clarity and consistency, the Registrant undertakes to amend its two N-SAR filings to reflect the effective maturity numbers and will use the effective maturity calculation in future N-SAR filings, which calculation the Registrant believes is consistent with Form N-SAR instructions. 20.Comment:Disclose the “monthly asset-based fee” charged by Delaware Service Company for dividend disbursing and transfer agency services. Refer to Article 6-07.2(c). Response:The open-end Registrants will disclose the asset-based fee paidto Delaware Service Company for dividend disbursing and transfer agency services in future reports. 21.Comment:In the fair value hierarchy disclosures, when a broad categorization of investments contains securities valued in more than one level, the detail should match the level of detail disclosed in Christine DiAngelo Fettig January 29, 2014 Page8 of 11 the Statement of Net Assets.For example, the Emerging Markets Fund discloses “Common Stocks” in both Level 1 and Level 2.The Statement of Net Assets further classifies common stocks by country. Response:The requested change will be made in future reports. 22.Comment:For Funds investing in derivatives, provide more specificity as to why a Fund invested in the types of derivatives indicated in the notes to financial statements.For example, to the extent a Fund invested in futures during the reporting period, the notes should indicate the particular reason(s) why futures were used to advance such Fund’s investment objective and strategies. Response:The requested change will be made in future reports. 23.Comment:In description of the board consideration of the investment advisory agreement, why was the Delaware Investments Enhanced Global Dividend and Income Fund compared to a performance universe of non-leveraged global closed-end funds, as this fund is leveraged? Response:The information presented to the Board did in fact compare the performance of the Registrant to a universe of leveraged global closed-end funds.The description in the annual report was misstated and will be corrected in future reports. G.Prospectus 24.Comment:The Delaware Macquarie Infrastructure Fund invests in U.S. master limited partnerships.Include disclosure about the tax effects of investing in MLPs in the notes to financial statements. Response:The requested change will be made in future reports. 25.Comment:The fee table included in the February 28, 2013 prospectus for the Delaware International Bond fund contains gross expense ratios that do not agree to the most recent audited financial highlights for certain classes.If these expenses have been estimated or restated, include a note to the fee table, in accordance with the disclosure requirements of Form N-1A, Item 3. Response:The requested change will be made in future reports. *** The Registrants acknowledge that:(i) it is responsible for the adequacy of the disclosure in the Annual Reports; (ii) Staff comments on the Annual Reports, or changes to the Annual Reports in response to Staff comments thereto, do not foreclose the SEC from taking any action with respect to the Annual Reports; and (iii) the Registrants may not assert Staff comments as a defense in any proceeding initiated by the SEC under the federal securities laws of the United States. In addition, the Registrants acknowledge that the Division of Enforcement has access to all information that the Registrants have provided to the Staff of the Division of Investment Management in its review of the Annual Reports. Christine DiAngelo Fettig January 29, 2014 Page9 of 11 Please do not hesitate to contact me at the above number if you have any questions or wish to discuss any of the responses presented above. Sincerely yours, /s/Jonathan M. Kopcsik Jonathan M. Kopcsik cc: Daniel Geatens David F. Connor, Esq. Delaware Investments Christine DiAngelo Fettig January 29, 2014 Page 10 of 11 EXHIBIT A August 31, 2012 financial statements: 811-04973 Voyageur Insured Funds Filed 11/5/2012 Delaware Tax-Free Arizona Fund 811-07742 Voyageur Mutual Funds Filed 11/5/2012 Delaware Minnesota High-Yield Municipal Fund Delaware Tax-Free California Fund Delaware Tax-Free Idaho Fund Delaware Tax-Free New York Fund Delaware National High-Yield Municipal Fund 811-04989 Voyageur Mutual Funds II Filed 11/5/2012 Delaware Tax-Free Colorado Fund 811-03910 Voyageur Tax-Free Funds Filed 11/5/2012 Delaware Tax-Free Minnesota Fund 811-04364 Voyageur Intermediate Tax Free Funds Filed 11/5/2012 Delaware Tax-Free Minnesota Intermediate Fund 811-03850 Delaware Group Tax Free Fund Filed 11/5/2012 Delaware Tax-Free USA Fund Delaware Tax-Free USA Intermediate Fund September 30, 2012 financial statements: 811-04413 Delaware Group Equity Funds IV Filed 12/7/2012 Delaware Smid Cap Growth Fund Delaware Healthcare Fund 811-08457 Delaware Group Foundation Funds Filed 12/5/2012 Delaware Foundation Conservative Allocation Fund Delaware Foundation Equity Fund Delaware Foundation Growth Allocation Fund Delaware Foundation Moderate Allocation Fund October 31, 2012 financial statements: 811-07972 Delaware Group Adviser Funds Filed 1/7/2013 Delaware Diversified Income Fund Delaware U.S. Growth Fund Delaware International Bond Fund Delaware Global Real Estate Opportunities Fund 811-00249 Delaware Group Equity Funds I Filed 1/7/2013 Delaware Mid Cap Value Fund Christine DiAngelo Fettig January 29, 2014 Page 11 of 11 November 30, 2013 financial statements: 811-00750 Delaware Group Equity Funds II Filed 2/7/2013 Delaware Value Fund 811-04997 Delaware Group Equity Funds V Filed 2/7/2013 Delaware Dividend Income Fund Delaware Small Cap Core Fund Delaware Small Cap Value Fund 811-06324 Delaware Group Global & International Funds Filed 2/4/2013 Delaware Emerging Markets Fund Delaware Focus Global Growth Fund Delaware Global Value Fund Delaware Macquarie Global Infrastructure Fund Delaware International Value Equity Fund 811-22050 Delaware Investments Enhanced Global Dividend & Income Fund Filed 2/4/2013 811-07460 Delaware Investments Dividend & Income Fund, Inc. Filed 2/4/2013 December 31, 2012 financial statements 811-03363 Delaware Group Limited-Term Government Funds Filed 3/4/2013 Delaware Limited Term Diversified Income Fund February 28, 2013 financial statements: 811-02715 Delaware Group State Tax-Free Income Trust Filed 5/6/2013 Delaware Tax-Free Pennsylvania Fund March 31, 2013 financial statements: 811-02806 Delaware Group Cash Reserve Filed 6/6/2013 Delaware Cash Reserve Fund 811-07810 Delaware Investments Colorado Municipal Income Fund, Inc. Filed 6/7/2013 811-07420 Delaware Investments Minnesota Municipal Income Fund II, Inc. Filed 6/7/2013 811-07410 Delaware Investments National Municipal Income Fund Filed 6/7/2013 April 30, 2013 financial statements: 811-04547 Voyageur Mutual Funds III Filed 7/5/2013 Delaware Large Cap Core Fund Delaware Select Growth Fund July 31, 2013 financial statements: 811-04304 Delaware Group Government Funds Filed 10/7/2013 Delaware Core Plus Bond Fund Delaware Inflation Protected Bond Fund 811-02071 Delaware Group Income Funds Filed 10/7/2013 Delaware Core Bond Fund Delaware Corporate Bond Fund Delaware Diversified Floating Rate Fund Delaware Extended Duration Bond Fund
